Citation Nr: 9907191	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-24 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a 60 percent rating for lung disability.

3.  Entitlement to a rating in excess of 60 percent for lung 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1955 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board initially notes that the veteran, per his request, 
was scheduled for a hearing before a member of the Board in 
Washington, DC, to be held in November 1998.  The veteran 
informed VA in October 1998 that his lung and heart 
disabilities precluded him from traveling to Washington, D.C. 
for the hearing.  He did not request that he be scheduled for 
a travel Board hearing or that he be rescheduled for a 
hearing at the Board's office in Washington D.C.  To the 
contrary, he requested the Board to decide his appeal as soon 
as possible.  Therefore, the veteran's request for a hearing 
before a member of the Board is considered to have been 
withdrawn.  

The Board notes that the veteran, in a December 1994 
statement, alleged that his nonservice-connected basal cell 
carcinomas affecting, inter alia, his head and neck were 
caused by exposure to radiation in service.  In addition, the 
veteran, at his June 1997 VA examination, alleged that the 
Hodgkin's Disease for which he was treated with radiation 
therapy in 1971 was also due to exposure to radiation in 
service.  The issues of entitlement to service connection, to 
include on a radiation basis, for basal cell carcinomas and 
Hodgkin's Disease are therefore referred to the RO for 
appropriate action.

The Board also notes that a June 1995 statement by George H. 
Batchelor, M.D., indicates that the veteran sustained 
tinnitus as a result of radiation therapy performed at a VA 
facility in the early 1970s and that, on VA examination in 
August 1995, the veteran complained of tinnitus which he 
attributed to the aforementioned radiation treatments.  The 
Board additionally notes that the veteran, in an October 1995 
statement, suggested that his diagnosed thyroid disorder was 
secondary to radiation therapy received at a VA facility in 
1971.  The issues of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for tinnitus and thyroid disability 
resulting from radiation treatments performed at a VA Medical 
Center in 1971 are therefore referred to the RO for 
appropriate action.
 
The Board further notes that the veteran submitted a Notice 
of Disagreement with respect to a May 1998 rating decision 
which reduced the evaluation assigned his hearing loss from 
50 percent to 40 percent.  The record reflects that the 
veteran was issued a Statement of the Case on this issue in 
August 1998, but that all subsequent communications by either 
the veteran or his representative with respect to this issue 
were mailed directly to the Board.  The Board therefore 
concludes that it does not currently have jurisdiction over 
the veteran's claim for restoration of a 50 percent rating 
for hearing loss.  38 U.S.C.A. § 7105 (West 1991) (notices of 
disagreement and appeals must be in writing and be filed with 
the agency of original jurisdiction).

The Board notes that, in response to his Notice of 
Disagreement with respect to an August 1997 rating decision 
which assigned the veteran a noncompensable rating for 
impotence, the veteran was issued a Statement of the Case on 
this issue in October 1997.  The record reflects that neither 
the veteran nor his representative has addressed this claim 
since that time.  The Board therefore concludes that the 
veteran currently is not seeking appellate review with 
respect to that claim.

The Board lastly notes that the veteran has urged appellate 
consideration of his claim for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for heart disability resulting 
from radiation treatment performed at a VA Medical Center in 
1971.  The Board points out, however, that a rating decision 
has not been promulgated on this issue, and that the record 
reflects that the RO is currently developing this claim.

The issue of entitlement to a rating in excess of 60 percent 
for lung disability is addressed in the remand at the end of 
this action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran has infrequent episodes of tinea versicolor; 
neither ulceration, exudation, extensive lesions, marked 
disfigurement or nervous manifestations of the tinea 
versicolor are shown.  

3.  The veteran's Forced Vital Capacity (FVC) and Forced 
Expiratory Volume in one second (FEV-1) are both less than 57 
percent of predicted value, and the ratio of his FEV-1 over 
FVC is no more than 73 percent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
skin disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.118, 
Diagnostic Code 7806 (1998).

2.  The criteria for a 60 percent rating for lung disability 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.7, 4.14, 4.97, Diagnostic Codes 6603, 6830 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the veteran has reported 
receiving monetary benefits from the Social Security 
Administration (SSA).  However, there is no indication that 
the noted benefits are based on a determination of 
disability, and neither the veteran nor his representative 
has indicated that SSA has records in its possession which 
would be germane to the instant claims or requested that VA 
obtain records from SSA.

The Board also notes that the veteran, in a statement 
received in October 1998, alleged treatment at Caverna 
Hospital.  The Board points out, however, that the veteran's 
statement was primarily concerned with his claimed heart 
disability, without reference to his skin disability.  In any 
event, the record reflects that the veteran's claim for an 
increased rating for skin disability has been pending since 
1993, and it is clear from numerous other statements on file 
that the veteran would appreciate a decision on the merits of 
his claim at this time.  The Board therefore concludes that 
further delay of the appellate process for the purpose of 
obtaining records from SSA or Caverna Hospital is not 
warranted. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's skin and lung disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

I.  Skin disability

Briefly, as was noted in the Introduction, the veteran's 
service ended in August 1956.  Service connection for tinea 
versicolor was granted in January 1964, evaluated as 10 
percent disabling.  In August 1971 the veteran was granted a 
temporary 100 percent evaluation effective from March 1971 to 
May 1971, following which a 10 percent evaluation was 
assigned.  The 10 percent evaluation has remained in effect 
since that time.

On file are VA treatment records for 1992 to December 1997 
which document treatment for various skin disorders, 
including vitiligo, nonspecific dermatitis, onychomycosis and 
prurigo nodularis of the scalp.  They also show that when the 
veteran was seen in October 1997, he was found to have tinea 
versicolor involving 70 percent of his body.  The treatment 
reports also record diagnoses of depression and anxiety 
disorders, without reference to the veteran's skin 
disability.

On file are private clinical treatment notes from the Family 
Medical Center of Hart County for March 1993 to February 
1998, which show that the veteran was treated for various 
skin problems, including basal cell carcinoma and cutaneous 
dermatophytes.  They also show that tinea versicolor over the 
neck and in the inguinal and scrotal areas was noted in March 
1997.

A March 1994 statement from a physician with the Rivendell 
Psychiatric Hospital essentially indicates that on 
examination, the veteran's skin rash encompassed 15 percent 
of his body.  The nature of the skin rash was not identified.
 
The veteran was afforded a VA examination in August 1994, at 
which time he reported experiencing constantly itching 
lesions, which he described as more symptomatic with hot 
weather and exposure to the sun.  Physical examination 
disclosed the presence of tinea versicolor affecting the 
chest and seborrhea affecting the nasal labial folds and 
eyebrows.  Color photographs of the affected areas were 
taken.

Of record is the report of a June 1997 VA examination.  At 
that time, physical examination revealed the presence of 
several slightly elevated and hyperpigmented skin lesions 
located on the anterior and posterior chest in the trigone 
area.  The examiner described the lesions as non-pruritic and 
concluded that they covered approximately 3 percent of the 
veteran's body.  The veteran was diagnosed with vitiligo in 
the bilateral trigone area.

The veteran was afforded a VA examination in March 1998, at 
which time he reported experiencing a change in coloration of 
his inguinal area, pruritic erythema and scaling on his 
central face, and an intermittent rash on his trunk.  
Physical examination disclosed the presence of multiple 
erythematous, scaly patches and plaques on his central face, 
eyebrows, and on his postauricular, scalp and beard areas.  
No evidence of a trunk rash was identified and the examiner 
concluded that it had resolved with recent treatment.  
Examination of the inguinal area revealed multiple white 
patches.  The veteran was diagnosed with tinea versicolor by 
history, seborrheic dermatitis and vitiligo of the groin.

The RO rated the veteran's skin disability under Diagnostic 
Code 7806.  Under that code, a 10 percent rating is warranted 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating is 
warranted for exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
appropriate for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

The private and VA records pertaining to treatment of the 
veteran in 1992 and subsequent years show that the veteran 
was treated on a number of occasions for skin problems but 
only document treatment on two occasions for tinea 
versicolor.  No ulceration, exfoliation, exudation, crusting 
or nervous manifestations of the tinea versicolor were noted 
on either of these occasions.  The VA examination in August 
1994 revealed tinea versicolor on the chest.  Again, no 
ulceration exfoliation, exudation, crusting or nervous 
manifestations of the tinea versicolor were noted.  Tinea 
versicolor was not found on the VA examination in June 1997 
or March 1998.   

Although tinea versicolor with intense pruritus involving 70 
percent of the veteran's body was noted when the veteran was 
seen by VA on an outpatient basis in October 1997, neither 
pruritus nor extensive lesions associated with tinea 
versicolor have otherwise been found.  Moreover, neither the 
examination photographs nor any other evidence of record 
suggests that the disability is productive of marked 
disfigurement.    

Therefore, the Board must conclude that the disability more 
nearly approximates the criteria for the currently assigned 
10 percent evaluation than those for a 30 percent evaluation.

II.  Lung disability

Factual background

In August 1997, the veteran was awarded compensation under 
the provisions of 38 U.S.C.A. § 1151 for lung disability 
resulting from radiation treatments performed at a VA 
facility in 1971; the lung disability was evaluated as 10 
percent disabling.  In May 1998 the evaluation assigned the 
veteran's disability was increased to 30 percent, effective 
October 5, 1997; this evaluation has remained in effect since 
that time.

On file are VA treatment reports for 1970 to December 1997 
which disclose that the veteran underwent radiation therapy 
in 1971 for the treatment of Hodgkin's Disease with pulmonary 
involvement.  The veteran thereafter gradually developed 
symptoms including an occasional nonproductive cough, 
shortness of air and breath, orthopnea and paroxysmal 
nocturnal dyspnea.  Physical examination disclosed the 
presence of decreased breath sounds and occasional rales and 
fine crackles, but no wheezing.  The treatment reports 
document the veteran's use of an inhaler, and indicate that 
he experienced pleural effusion in 1997 following 
complications associated with a pacemaker insertion.  Chest 
X-ray studies variously showed evidence of bilateral 
calcified granuloma, healed pulmonary calcification and 
fibrosis, and occasional pleural effusions, but generally 
were negative for active pulmonary disease or infiltrate.  
Pulmonary function testing in October 1997 disclosed that the 
veteran had FVC of 44% of predicted value, FEV-1 of 45% of 
predicted value, and FEV-1/FVC of 71%; these results were 
described as demonstrating severe restriction in ventilatory 
ability.

Private medical records from the Family Medical Center of 
Hart County for March 1993 to February 1998 demonstrate 
treatment for pleural effusion and complaints of shortness of 
breath.  Physical examination disclosed the absence of 
wheezing, and the veteran displayed good aeration of his 
chest.  Chest X-ray studies showed a small area of increased 
density in the left lung base.  The veteran was diagnosed 
with chronic obstructive pulmonary disease. 

Of record is the report of a June 1997 VA examination, at 
which time the veteran reported that he was unable to walk 
more than 100 feet or climb stairs more than two steps at a 
time before developing shortness of air.  On physical 
examination the veteran exhibited no wheezing, rales or 
rhonchi.  He evidenced a slight decrease in breath sounds in 
the right lower lobe, but his breathing was described as 
nonlabored and he displayed normal voice sounds.  Pulmonary 
function testing disclosed that the veteran had FVC of 23% of 
predicted value, FEV-1 of 22% of predicted value, and FEV-
1/FVC of 69%; the examiner noted that the veteran was unable 
to perform the pulmonary function testing properly secondary 
to hearing difficulty, and that the study was therefore 
uninterpretable.  The veteran was diagnosed with old, 
asymptomatic interstitial disease.

On file is the report of a pulmonary function test performed 
by the veteran's private physician in October 1997.  Testing 
disclosed that the veteran had FVC of 36.6% of predicted 
value and FEV-1 of 46.5% of predicted value.  These results 
were described as demonstrating possible severe restrictive 
disease.

The veteran was afforded a VA examination in March 1998, at 
which time he reported dyspnea on exertion after walking less 
than one block, and indicated that he was unable to climb 
stairs.  He reported the presence of a daily cough, which 
sometimes would cause him to vomit, and indicated that he 
expectorates approximately 1/2 cup of white, tenacious sputum 
each morning; he denied expectorating blood.  He also 
reported a continuous left sided chest pain which was worse 
with inspiration, as well as soreness affecting the right 
side of his chest.  He complained of wheezing and indicated 
that he used an inhaler every four hours with little 
improvement in symptoms.  He informed the examiner that damp 
or highly humid weather will precipitate his problems and he 
reported experiencing occasional dyspnea at night.  On 
physical examination, the veteran's lungs were clear to 
auscultation without adventitious breath sounds.  The veteran 
was able to walk four minutes on testing before stopping 
secondary to shortness of breath; his exercise tolerance was 
described as fair.  Pulmonary function testing disclosed that 
the veteran had FVC of 56% of predicted value, FEV-1 of 54% 
of predicted value, and FEV-1/FVC of 68%.  Following the 
administration of medication, the veteran exhibited FVC of 
54% of predicted value, FEV-1 of 56% of predicted value, and 
FEV-1/FVC of 73%; these results were described as 
demonstrating moderate to combined obstructive restrictive 
ventilatory defect with little response to bronchodilators.  
Chest X-ray studies showed interval improvement in 
retrocardiac opacification consistent with left lower lobe 
pneumonia or atelectasis, as well as a hazy opacity at the 
left lung base laterally.  The veteran was diagnosed with 
combined obstructive restrictive defect. 

Analysis

The RO rated the veteran's lung disability under Diagnostic 
Codes 6603 and 6830.  Diagnostic Code 6603 provides a 30 
percent rating where FEV-1 is 56- to 70-percent of predicted 
value, or; where FEV-1/FVC is 56 to 70 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is 56- to 65-percent of predicted value.  
A 60 percent rating is warranted for FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is appropriate for FEV-1 less 
than 40 percent of predicted value, or; FEV-1/FVC less than 
40 percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6603. 

Under DC 6830, a 30 percent rating is warranted for 
radiation-induced pulmonary pneumonitis and fibrosis where 
FVC is 65- to 74-percent of predicted value, or; DLCO (SB) is 
56- to 65-percent of predicted value.  A 60 percent rating is 
warranted for FVC of 50- to 64-percent predicted, or; DLCO 
(SB) of 40-to 55-percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A 100 percent rating is 
warranted for FVC less than 50-percent predicted, or; DLCO 
(SB) less than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, Diagnostic Code 6830.

The evidence of record clearly demonstrates that the veteran 
is entitled to at least a 60 percent rating under DC 6830, as 
treatment records and examination reports on file demonstrate 
moderate to severe symptoms associated with his lung 
disability, and pulmonary function testing has consistently 
demonstrated FVC less than 57 percent of predicted value.  
Accordingly, a 60 percent rating is warranted. 


ORDER

An increased rating for tinea versicolor is denied.

Subject to the provisions governing the payment of monetary 
benefits, a 60 percent disability rating for lung disability 
is granted.


REMAND

The Board initially notes that the veteran, in his statement 
received in October 1998, raised the issue of entitlement to 
a total rating based on unemployability due to service-
connected disabilities.  This matter has not been addressed 
by the RO.

With respect to the veteran's lung disability, although 
pulmonary function tests on file are adequate for the purpose 
of determining entitlement to a 60 percent rating, they are 
not adequate for adjudicating whether an evaluation in excess 
of 60 percent is warranted.  In this regard the Board points 
out that none of the pulmonary function tests on file include 
testing to determine DLCO (SB).  Moreover, there is no 
evidence on file with respect to the existence of cor 
pulmonale, pulmonary hypertension or right ventricular 
hypertrophy, or the need for outpatient oxygen therapy.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the 
veteran with, and request him to 
complete and return, the appropriate 
form to claim entitlement to a total 
compensation rating based on 
unemployability. He should also be 
requested to identify specific 
names, addresses, and approximate 
dates of treatment for all health 
care providers, private and VA, who 
may possess additional records 
pertinent to his claims. When the 
requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already been 
obtained. 

2.  Then, the veteran should be 
scheduled for a VA pulmonary 
examination to determine the 
severity of his lung disability.  
All necessary evaluations, tests, 
and studies, including pulmonary 
function studies and tests of 
maximum exercise capacity, should be 
performed.  The examiner should 
identify whether any cor pulmonale, 
pulmonary hypertension or right 
ventricular hypertrophy is present, 
and should comment on the need, if 
any, for outpatient oxygen therapy.  
The examiner should also provide an 
opinion concerning the impact of the 
lung disability on the veteran's 
ability to work, to include whether 
it renders the veteran unemployable.  
The rationale for all opinions 
expressed should be explained.  The 
claims folder, including a copy of 
this REMAND, must be made available 
to the examiner before the 
examination, for proper review of 
the medical history.  The 
examination report is to reflect 
whether such a review of the claims 
folder was made.  The report must be 
typed.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue of entitlement to a rating in 
excess of 60 percent for lung 
disability.  Thereafter, the RO 
should adjudicate the veteran's 
claim for a total rating based on 
unemployability due to service- 
connected disabilities, if it has 
not been rendered moot.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran and his 
representative should then be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

